Citation Nr: 1412988	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-40 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a left hip disability.

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran provided testimony at a hearing, before the undersigned Veterans Law Judge (VLJ), the transcript of which is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds the May 2009 VA examination report inadequate for adjudicating the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The May 2009 VA examination report was procured for the purpose of offering an opinion with respect to the Veteran's left and right hip disability claims; however, the May 2009 VA examiner provided a rationale, which in essence, stated the Veteran was predisposed to hip disabilities given the condition she was born with.  It is not clear exactly what the May 2009 VA examiner was referring to in the rationale; however, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  In December 2013 testimony, the Veteran stated she did not have any problems with her hips prior to service.  On the July 1981 entrance examination nothing is noted with respect to the Veteran's left hip or right hip; therefore, the presumption of soundness attaches and renders the May 2009 examiner's rationale inaccurate.  Thus, a new VA examination for the Veteran's left and right hip claims is warranted.

In December 2013, the Veteran testified that she was given a desk job, and did not maintain her position working on helicopters, subsequent to her fall from a helicopter, which is the event she identifies as the cause of her current hip disabilities.  Thus, on remand, the Veteran's service personnel records should be obtained.   All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

VA treatment records, from the North Florida/South Georgia Veterans Health System, and any associated outpatient clinics, from May 2010 to the present, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Most recently in December 2013 testimony, the Veteran referenced post 1984 treatment obtained as a military dependent including from Barber's Point, Hawaii, Moffett Field, California, Patuxent River, Maryland, Jacksonville, Florida and Japan.  Thus, the Veteran should be contacted to identify an additional hip treatment obtained as a military dependent to include from Barber's Point, Hawaii, Moffett Field, California, Patuxent River, Maryland, Jacksonville, Florida and Japan.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian to obtain the Veteran's complete service personnel records, then associated the records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran to identify any post 1984 hip treatment received as military dependent including from Barber's Point, Hawaii, Moffett Field, California, Patuxent River, Maryland, Jacksonville, Florida and Japan.  Then, based on the Veteran's response, attempt to procure copies of all records from the identified treatment locations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Obtain any additional records for the Veteran from the North Florida/South Georgia Veterans Health System, and any associated outpatient clinics, from May 2010 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any right hip or left hip disabilities that were diagnosed during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide address the following: 

a.  If a right hip or a left hip disability is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that that the diagnosed right or left hip disability was present in service, was caused by service, is otherwise related to service.  When offering this opinion, the examiner must consider the Veteran as sound at the time of entrance into military service.

b.  If the answer to the above question is no, and a right hip disability is diagnosed, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left hip disability (if diagnosed) was caused or aggravated by the right hip disability.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

